Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 25, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective December 17, 1974 because she voluntarily left her employment without good cause. The record supports the finding that claimant left her employment in Florida for personal and noncompelling reasons. That determination, supported by substantial evidence in this record, should not be disturbed (Matter of Rubinstein [CatherwoodJ 33 AD2d 950). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.